Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered May 31, 1995, convicting defendant, after a jury trial, of petit larceny and criminal possession of a hypodermic instrument, and sentencing him to consecutive prison terms of 1 year, unanimously affirmed.
Defendant’s motion to suppress identification evidence was properly denied. Defendant’s claims regarding undue suggestiveness in the conduct of the showup identification have not been preserved for appellate review (see, People v Espala, 223 AD2d 461, lv denied 88 NY2d 847), and we decline to review them in the interest of justice. Were we to review these claims, we would find that, given the temporal and spatial proximity of the showup to the crime scene, the showup identification procedure, at which defendant was not handcuffed, did not create a substantial likelihood that defendant would be misidentified (see, People v Duuvon, 77 NY2d 541; People v Espala, supra). Although the item stolen was in the area near where defendant was identified by its owner, it was not in his possession or in the possession of any of the officers, nor did the police make any suggestive use of the item to influence the complainant’s identification (see, People v Mesa, 247 AD2d 347, lv denied 91 NY2d 975). Concur — Sullivan, J. P., Milonas, Nardelli and Tom, JJ.